Oo |

Case 4:20-cv-01940 Document1 Filed on 06/01/20 in TXSD Page 1 of 13

CLERK US DISTRICT COURT
T. OF

DISTRICT COURT NORTHERN DI T
RIC OF TEXAS ; eB x
LUBBOCK DIVISION

sow f
MARSHALL TODD WARD ET, AL, . 0 = Hi 2:03
5- 20CVOTRS

IN THE UNITED STA
NORTHERN DIS

 

PLAINTIFF :
PRO-SE

; CIVIL ACTION NO. gee CLERK hy
Vv. §

§
DONALD J.TRUMP.ET,AL. §
PRESEDENT OF THE UNITED STATES OF §
AMERICA ;

 

NAMES AND SIGNATURES OF CLASS MEMB TO PLAINTIFFS ACTION

aDpRess HORER EE Ror HARD

PUS NUMBER1112966
1629 / 16th STREET LUBBOCK TEXAS 79401 285 mail service center

RALEIGH N.C.27699

  
 
  
 
 

2.JFRRETT COLE WARD
OF CORRECTIONS
NEUSE CORRECTIONA FACILITY P.O.BOX 208 DSBORO NORTH CAROLINA 27533

THE REMAINING CLASS SIGNATURES RESIDE AT THE:

JESTER III UNIT IN RICHMOND, TEXAS 77406
13.JOSEPH MAYOR
: TDCI#2174229
4.JAMES PLASS VERCHER, JR. | OBERT ROJAS webb. Lage
7
/,

  
   
 

3-CRAIG D. DAVISO!
TDCJ#2260375

 

TDCJ#1840787 TDCI#1740944
A

5.PABLO BANDA
TDCJ#2159577  ~

15.LARRY DEWVAL
TDCI#1903877

16.THOMAS P. BRY fe—
TDCI# 2309694

 

  
   
  
 
   
 

6.CARL PRESSLEY -~

 

    
   
 

   

 

TDCI#1925562 ff ff
7-PORFIRIO VARGAS ts <—fSef  17. 500 rae “Guugaf 2 |
TDCJ#1877631 j TDCJ02205851 Co

18. UNNAMED INMATE POPIILATION OF THE

Wy
UNITED STATES OF
9.RUBIN VILLA

i kg ad
4 is MWe .
LAR |
eA A mH Ay
N \
10.SAMUEL M. LOPE
TDCI#2267576 Spada 19. 5% INMATES HELD AFTER TAKING CORONA

fee A ,_— VIRUS TEST IN TDCI WHO WERE BRING RELEASED ON
11.BRIAN BEVELHYMER 2 PAROLE_THE WEEK OF TH of MAY 2020

TDCJ#2266349 \ NK \
caine

 

12.JASON PRUITT
TDCI#1979012

 
Case 4:20-cv-01940 Document 1 Filed on 06/01/20 in TXSD Page 2 of 13

IN THE UNITED STATES DISTRICT COURTS
NORTHERN DISTRICT OF TEXAS
LUBBOCK DIVISION
REPRESENTING MULTI DISTRICT JURISDICTION
OF THE FIFTY UNITED STATES OF AMERICA

 

MARSHALL TODD WARD, §
PLAINTIFF §
CLASS ACTION. § CIVIL ACTION No.
TO INCLUDE THE INCARCERATED POPULATION §
OF THE UNITED STATES OF AMERICA § JURY DEMAND BY PLAINTIFF
800.000.+ CLASS MEMBERS §
MULTI DISTRICT,MULTI STATE
Vv. §
DONAL J.TRUMP PRESEDENT U.S.A. FEDERAL JURISDICTION
UNITED STATES DEPARTMENT OF JUSTICE §
FEDERAL AUTHORTTY. § CIVIL RIGHTS PRISONER PET 550
NORTH CAROLINA DEPT OF CORRECTIONS  § REQUEST OF SUPPLIMENTAL JURISDICTION
IN REQUIERED AREA.
TEXAS DEPT OF CRIMINAL JUSTICE
§ MOTION FOR APPOINTMENT OF COUNSEL
TO INCLUDE THE REMAINING 4@ UNNAMED §

STATES OF THE UNITED STATES OF AMERTCA§ APPLICATION OF INFORMA PAUPERIS
g WAIVER OF LOCAL RULE 23.3 CLASS

NOTICE RESPONSES POSTAL SERVICE
BOX FEE.

TO INCLUDE ALL PRIVATE COMPANIES AND
CORPERATIONS WHOS PURPOSE IS TO HOUSE §
AND DETAIN INMATES WITHIN AND OUTSIDE §
OF THE UNITED STATES UNDER STATE OR §
FEDERAL JURISDICTION §

VA
TT

POSSIBLE RELATED CASES FILED

 

 

SUIT I8 FILED AGAINST ALL DEFENDANTS IN:
OFFICIAL AND INDIVIDUAL CAPACITIES.

JURISDICTION AND VENUE

THIS IS A CIVIL ACTION AUTHORIZED BY 42 U.S.C. SECTION 1983 TO REDRESS
THE DEPRIVATION,UNDER COLOR OF STATE LAW,AND FEDERAL JURISDICTION,OF RIGHTS
SECURED BY THE CONSTITUTION OF THE UNITED STATES. THE COURT HAS JURISDICTION
UNDER 28 U.S.C. SECTION 1331 AND 1343 (a)(3). PLAINTIFF SEEKS DECLARATORY
RELIEF PURSUANT TO 28U.S.C SECTION 2201 AND 2202.PLAINTIFFS CLAIMS FOR INJUNC
TIVE RELIEF ARE AUTHORIZED BY 28 U.S.C SECTION 2283 & 2284 AND RULE 65 OF
THE FEDERAL RULES OF CIVIL PROCEDURE.

THE UNITED STATES FEDFRAT. NTSTRICT COURTS OF LUBBOCK TEXAS IS AN APPRO_
PRIATE VENUE UNDER 28 U.S.C. SECTION 1391 (b) (2) BECAUSE THE UNITED STATES
AS A WHOLE ARE WHERE THE EVENTSGIVING RISE TO THESE CLAIMS ARE OCCURING AT
THIS PRESENT TIME.

1.
Case 4:20-cv-01940 Document 1 Filed on 06/01/20 in TXSD Page 3 of 13

II. PLAINTIFFS

3. PLAINTIFF ,MARSHALL TODD WARD, FILING THIS CLASS ACTION ON BEHALF OF
ALL OF THE OFFENDERS, LISTEN AND NAMED HEREIN AND OTHERWISE NOT LISTED,ALL ARE
WAS ATALL TIMES HEREIN A PRISONER OF THE STATE OF TEXAS, /NORTHCAROLINA/ TO
INCLUDE THE 48 UNNAMED STATES OF AMERICA TO INCLUDE FEDERAL JURISDICTION
BEING IN THE CORRECTIONS DEPARTMENT THEREOF .

ARE CURRENTLY CONFINED IN THE (JESTER III UNIT )IN RICHMOND TEXAS

ARE CURRENTLY CONFINED IN THE (CENTRAL PRISON UNIT) OF RALEIGH NORTH -
CAROL TNA ,AND THE NEUSE CORRECTIONAL INSTITUTION OF NORTH CAROLINA.

AND PRISONS THROUGHOUT THE UNITED STATES.

III. DEFENDANTS

4. DEFENDANT :LORIE DAVIS:DIRECTOR TEXAS DEPT OF CRIMINAL JUSTICE IS THE
DIRECTOR/COMMISSIONER OF THE STATE.SHE IS LEGALLY RESPONSIBLE FOR THE OVERALL

OPERATION OF THE DEPARTMENT AND EACH INSTITUTION UNDER ITS JURISDISTION INCLUD
ING THE JESTER III UNIT .

5. PRESEDENT OF THE UNITED STATES DOMALD J,:.° TRUMP. DEFENDANT IS THE
COMMANDER AND CHIEF OF THE UNITED STATES DEPARTMENT OF JUSTICE TO INCLUDE ITS
PRISON DEPARTMENTS TO INCLUDE HIS SOCIAL DISTANCING POLICY.

6- DEFENDANTS: NORTH CAROLINA DEPARTMENT OF SAFETY) GOVERNOR ROY COOPER

TO INCLUDE(TODD E.ISHEE,COMMISSIONER OF PRISONS
ARE NAMED AS LEGALLY RESPONSIBLE FOR THE OVERALL OPERATION OF THE DEPARTMENT

AND EACH INSTITUTION UNDER ITS JURISDICTION,ALL PRISONS IN THE STATE.

7. EACH OF THE GOVERNING BODIES OF THE 48 UNNAMED STATES OF THE UNITED
STATES IN CONTROL. OF ITS INCARCERATING CRIMINAL DETENTION CORRECTIONS HOUSING
FACILITIES THAT HOUSE HUMAN LIFE.

EACH DEFENDANT
IS SUED INDIVIDUALLY AND IN HIS OR HER OFFICIAL CAPACITY
AT ALL TIMES LISTED IN THIS COMPLAINT EACH DEFENDANT ACTED UNDER
/ _ COLOR OF STATE LAW
AND IS BOUND UNDER OATH TO UPHOLD THE CONSTITUTION
IV. FACTS

MANY INMATES THROUGHOUT THE UNITED STATES LIVES ARE IN DANGER,AND ARE
BEING SUBJECT TO AN UNPREPAIRED GOVERNING BODY TO PROTECT THEM.

THE PRESEDENT OF THE UNITED STATES HAS IMPLEMENTED SOCIAL DISTANCING
GUIDELINES THAT ARE NOT BEING ENFORCED IN PRISONS THROUGHOUT THE U.S.A.

MANY STATES HAVE TAKEN MEASURE TO PROTECT AND RELEASE INMATES WHOM ARE
NONVIOLENT AND ELIGABLE FOR RELEASE.

TEXAS HAS NOT, MY RELEASE DATE WAS LAST WEEK AND I WAS FORCED TO RETURN
TO AND INFECTED PRISON RISKING MY LIFE FOR THIS PRISON ADMINS INCOMPETENCE.
Case 4:20-cv-01940 Document 1 Filed on 06/01/20 in TXSD Page 4 of 13

THER: IS NO NEED TO DRAG THIS OUT INTO A LONG WINDED LAWSUITSWHAT WE WANT IS
SIMPLE.

WE UNDERSTAND THAT THIS COVID 19 IS OUT OF CONTROL AND OUR LIVES ARE IN
IMMEDIATE DANGER.IT WOULD BE THE SAME IN THE STREET.

UNLESS THE PRISONS ARE GOING TO REDUCE THE POPUBATION BY OVER HALF THERE
IS NO WAY THE PRESEDENTS SOCIAL DISTANCING GUIDELINES CAN BE MEET.

THIS IS NOT OUR DOING,
OUR LIBERTY INTEREST IS OUR LIVES.

CLEARLY PRESENT IS A VIOLATION OF OUR DUE PROCESS RIGHTS TO BE FREE FROM
ARBITRARY UNDUE PUNISHMENT BY THREAT OF DEATH AND MEDICAL IMPARMENT.

A CLEAR DELIBRATE INDIFFEREN@E TO A SERIOUSE MEDICAL NEED IS PRESENT.

V. EXHAUSTION OF LEGAL REMEDIES
P.L.R.A. DOES NOT APPLY TO THIS INMATE HE HAS BEEN PAROLED
THE LIFE THREATENING SERIOUSNESS OUT WEIGHS GRIEVAN@E STEPS AND WE REQUEST
IMMEDIATE STEPS TO PROTECT OUR LIVES AND COMPENSATE THE PRISON POPULATION
IN THE UNITES STATES OF AMERICA AND ITS TERITORIES.

EMERGENCY PRELIMINAY INJUNCTION REQUESTED.

VI. LEGAL CLAIMS

1. PRESEDENT OF THE UNITED STATES DONALD J.TRUMP TO INCLUDE THE 50 GOVERNORS
OF THE FIPTY STATES OF AMERICA TO INCLUDE ITS TERRITORIES,HAVE FAILED TO ISSUE
PANDEMIC STIMULUS TO ITS VUNERABLE PRISON POPULATION.

2. THE UNITED STATES GOVERNMENT AND STATE GOVERNMENTS UNDER THE DIRECT
COMMAND OF PRESEDENT DONALD J. TRUMP.HAS ALLOWED THE DEADLY COVID 19 VIRUS TO
SWEEP INTO AND THROUGH THIS INMATE POPULATION OUT OF CONTROL.

3. UNDER THE PRESEDENTS COMMAND ALL CORRECTIONS DEPARTMENTS AND JAILS TO
INCLUDE IT DETENTION FACILITES AND IMMIGRATION FACILITIES,IS THE DIRECT CAUSE
OF ENTRY OF THIS DEADLY LIFE THREATENING VIRUS.

4. THIS COVID 19 HAS CREATED AN UNSAFE OVERCROWDED, CONDITIONS THAT ARE
PRESENTING A SERIOUSE MEDICAL NEED ,ENDANGERING THE LIVES OF EVERY PRISONER
BEING HELD. IN THE DEFENDANTS CUSTODY.

5. NONE OF THE PLAINTIFFS WERE SENTENCED TO BECAUSED TO ENDURE DEADLY
HEALTH CONDITIONS NOW PRESENT IN OUR LIVING CONDITIONS THAT HAVE BEEN CAUSED
BY THIS GOVERNMENTS NOT BEING PREPAIRED TO RESPOND TO THE OUTBREAK,

3.
- St

Case 4:20-cv-01940 Document1 Filed on 06/01/20 in TXSD Page 5 of 13

6. EVERY INSTITUTION UNDER GOVERNMENT AND PRIVATE CONTROL WENT ON IMMED-
IATE LOCK DOWN WITHOUT WARNING OR DISCIPLINAY DUE PROCESS GUIDELINES BEING
IMPLEMENTED.

7. WITHOUT NOTICE DUE TO NO CAUSE OF ANY OF THE PLAINTIFFS OUR PRIVILADGES
WERE REVOKED,AND ALL OF US WERE LOCKED DOWN.

R.HERE IN TEXAS OUR COMMUNICATION HAS BEEN LIMITED,MAIL SLOWEb AND OUR GRIEVANCE
REMEDY PROCESS SHUT DOWN.

9. WE UNDERSTAND THAT THIS IS ALL NEW TERRITORY,SO IT OPENS THE DOOR FOR
NEW LAW TO BE IMPLEMENTED AND WRITTEN,

10. THIS CIVIL ACTION SHOULD REFER TO :SMALL V. MARTIN (NORTH CAROLINA.
OVER CROWDED, UNSAFE,HOUSING CONDITIONS AND POOR MEDICAL CARE.

ll. THE PRESEDENT OF THE UNITED STATES AND ALL’ STATE GOVERNMENTS HAVE MADE
SOME EFFORT TO COMPENSATE THROUGH SOME FORM OF STIMULUS PAYMENT ALL OF THE
FREE SOCIETY CITIZENS, AND EVEN ILLEGALS.

12. THE SAME GOVERNMENTS HAVE EVEN HANDED OUT HOUSING TO HOMELESS.

13. THIS GOVERNMENT IS DISCRIMINATING AGAINST ITS LARGEST VUNERABLE POPUL-
ATION, THIS IS UNCONSTITUTIONAL UNFAIR TREATMENT.

14. THIS GOVERNMENT IS USING THIS POPULATION AS A TESTING GROUND AND WE
WANT COMPENSATION AND TRANSPARENTCY,

15, THESE STATE GOVERNMENTS ARE HOLDING PEOPLE WHO ARE ELIGABLE FOR PAROLE
IN AN ATTEMPT TO EXTINGUISH THERE LIVES.

16. ' THESE GOVERNMENTS AND PRESEDENT ARE CAUSEING MENTAL ANGUISH FOR ALL OF
THE PLAINTIFFS AND UNDUE SUFFERING ON OUR FAMILIES.

17. THE PLAINTIFFS HAVE NO PLAN,ADEQUATE OR COMPLETE REMEDY AT LAW TO
REDRESS THE WRONGS DESCRIBED HEREIN.THE PLAINTIFFS HAVE BEEN AND WILL CONTINUE
TO BE IRREPARABLY INJURED BY THE CONDUCT OF THE DEFENDANTS UNLESS THIS COURT
GRANTS THE DECLARATORY AND INJUNCTIVE RELIEF WHICH THE PLAINTIFFS SEEK.

VII. PRAYER FOR RELIEF

WHEREFORE; PLAINTIFFS RESPECTFULLY PRAYS THAT THIS
COURT ENTER JUDGMENT GRANTING PLAINTIFFS THE FOLLOWING:

A.
 

CS _ OT

Case 4:20-cv-01940 Document1 Filed on 06/01/20 in TXSD Page 6 of 13

RELIEF SOUGHT

1. RELIEF )

THAT THE PRESEDENT OF THE UNITED STATES IN CONJUNCTION WITH ITS 50 STATE
GOVERNORS ,AND DEPT OF JUSTICE.NEGOTIATE IMMEDIATE CRIMINAL JUSTICE REFORM.
A) IN THAT EACH STATE REDUCE ITS PRISON POPULATION TO ENABLE ITS HOUSING TO
BE AJUSTED TO MEET SOCIAL DISTANCING.
B) THAT THE! INMATE POPULATION BE PROVIDED PROPER MEDICALY APPROVED FACE MASK
(NOT HOME MADE SHIRT POCKETS)AND OTHER IMPROVISED SAFETY MEASURES.
C)

THAT THE PRESEDENT OF THE UNITED STATES ENFORCE STIMULUS PACKAGE TO ALL
PERSONS INCARCERATED THROUGHOUT THE UNITED STATES IN THE FORM OF MERITOTIOUSE
GAIN TIME FOR LIFE THREATENING LIVING CONDITIONS IN THE AMOUNT OF NO LESS THAN

TWO DAYS FOR EACH DAY SERVED RETOACTIVE TO THE FIRST CONFIRMED COVID TEST ON
EACH UNIT TO CONTINUE EVERY DAY FOR THE DURATION OF THE INFECTIOUSE OUT BREAK
ON SAID UNITS.

AND THAT THIS GAIN TIME BE MANDITORY COMPENSATION FOR HARSH LIFE THREATENING
LIVING CONDITIONS . ;

THAT THIS EARNED TIME BE TO RESTART IN THE EVENT THAT THE COVID 19 SHALL PRE-:
SENT EACH SEASON WITH A NEW OUT BREAK.

THAT THIS GAIN TIME APPROVED AS STIMULUS FOR INMATES CANNOT BE REMOVED OR
TAKEN AWAY FOR DISCIPLINAY PUNISHMENT.

THAT THIS MANDITORY GAIN TIME INCENTIVE BE USED TO REDUCE THE PRISON POPULATION.
AND ONCE IT IS REDUCED IT MUST REMAIN AT A CAPACITY TO ALLOW THE PERIMITER OF
6 FT OF CIRCUMFRENCE PER INMATE IN SHOWERS AND LIVING QUARTERS.

D)
THAT ALL PRISON THAT DO NOT HAVE AIR CONDITIONER THAT HAVE INMATE POPULATION
ON LOCK DOWN DUE TO COVIO 19 .THAT EACH DAY SPENT WITHOUT RELIEF FROM THE

LIFE ENDANGERING HEAT , THAT IN ADDITION TO THE STIMULUS INCENTIVE TIME OF TWO
DAYS,,,AN ADDITIONAL DAY SHALL APPLY.

E) ONE DAY OF THE TWO DAY STIMULOUSE PACKAGE SHALL GO ON THE EXPIRATION
DATE.THE OTHER ON THE PROJECTED RELEASE.
THE INCLIMENT WEATHER DAY ON THE EXPIRATION DATE AS REDUCTION OF TIME.

F) INMATES WITH MANDITORY TERMS SHALL SEE A REDUCTION BY THE TOTAL FOR EACH
DAY SERVED.

G) FURTHER ORDERED THAT ANY STATE OR GOVERNMENT WITH A POPULATION WHOM IS
ELIGABLE FOR PAROLE MUST IMMEDIATELY PAROLE AND RELEASE HALF OF THIS NUMBER.

H) THESE GOVERNMENTS HAVE MADE ROOM FOR HOMELESS.WE WANT. FAIR TREATMENT AND
RELEASE TO EQUAL HOUSING .

5.

 
ee Oo

Case 4:20-cv-01940 Document 1 Filed on 06/01/20 in TXSD Page 7 of 13

RELIEF CONTINUED

I. ***EMERGENCY RELIEF REQUESTED***

I,MARSHALL TODD WARD AM ONE OF 513 INMATES THAT WERE TO BE RELEASED LAST
WEEK.MY TRANSPORTATION WAS AT?THE GATE,I WAS PACKED AND WALKING OUT OF PRISON
WHEN THE BRILIANT PRISON ADMINISTRATION,TURNED ME AROUND AND PLACED MYSELF
AND 5] OTHER PERSONS WHOM WERE TO BE REMOVED FROM THIS DEADLY ENVIRONMENT
WERE PUNISHED BY THE STATE FOR TAKING A CORONA VIRUS TEST.

OUR RELEASE WAS STOPPED AND WE WERE ALL PLACED BACK INTO LIFE THREATENING
LIVING CONDITIONS,NO MEASEURE WAS TAKEN TO HOUSE US IN AN UNINFECTED AREA.

WE SEE THIS A DELIBRATE ATTEMPT TO EXTERMINATE US AND ENDANGER OUR LIVES,
WE SEEK THIS COURTS INTERVENTION TO ORDER OUR IMMEDIATE RELEASE.
WE SEEK THAT WE BE ALLOWED TO SELF ISOLATE AT HOME OR AT OUR HALFWAY HOUSES.

IT HAS BEEN PROVEN THAT THIS STATE OF TEXAS,IS DEAD BENT OW EXICUTING INMATES
AND EXTERMINATING LIFE AND WE ASK FOR YOUR PTOTECTIVE MEASGRE TO REMOVE US
FROM THIS GOVERNMENT COMMUNIST OPPRESSION.

SEE J,;PAY LETTER FROM MY MOM.

I WANT COMPENSATION FOR MY MOM FOR MENTAL ANGUISH. IN THE AMOUNT OF
1.000.000.00 CASH AMERICANDOLLARS
HERE I LIST AMANDA DIANE MILLAWAY, MY MOTHER AS PARTY TO THIS SUIT.

FOR ALL 57 OF US HELD AND PLACED BACK IN DANGER BECAUSE WE TOOK AND CONCENTED
TO A MEDICAL PROCEEDURE TO CHECK FOR CORONA VIRUS IN WHOMS LIFES WERE PLACED
BACK IN DANGER WE SUE FOR THE AMOUNT OF;

§.200.000.=00

OR THAT THOSE OF US ON PAROLE OUR TERMS BE TERMINATED.

SO THAT WE MAY BE FREE FROM THIS DEADLY GOVERNMENT.

J. A JURY TRIAL ON ALL ISSUES TRIABLE BY JURY.
k. PLAINTIFFS COST IN THIS SUIT.
L. ANY ADDITIONAL RELIEF THIS COURT DEEMS JUST. PROPER,AND EQUITABLE.

DATED/ MAY 24th/2020 PECTFULLY SUBMITTED

  
 

 

eS EFICAMION
WE- ALL WHOM HAVE SIGNED HAVE READ THE FOREGOING COMPLAINT AND HEREBY VERIEY

THAT THE MATTERS ALLEGED THEREIN ARE TRUE,EXCEPT AS TO THOSE MATTERS ALLEGED
ON INFORMATION AND BELIEF, AND AS TO THOSE,WE BELIEVE TO BE TRUE.WE CERTIFY
UNDER PENALTY OF PERJURY THAT THE FOREGOING IS TRUE AND CORRECT AND WE ALLOW
THAT,MARSHALL TODD WARD PROVIDE HIS SI AS THIS VERIFICATION.

EXICUTED AT THE JESTER III UNIT RICH
Rarshall todd ward

ON MAY 24th 2020

 

    
 
 
 
 
 
 
 
 
 
 
   
   
 
 
 
 
  
  
  
   
   
    
     
  
—_
Case 4:20-cv-01940 Document1 Filed on 06/01/20 in TXSD Page 8 of 13

PREVIOUS LAWSUITS

NOTICE THAT SUITS STILL PENDING EXIST WITHIN THE NORTHER DISTRICT OF
TEXAS.

WARD V, INSURING AGENT OF DAVID DORAN ET,AL
CAUSE NO: 6-18-CV-00045-BU
SAN ANGELO TEXAS
MEMBERCASES OF
CV-00050-BU
00056-BU
JUDGE (PARKER

WARD V  CONCHO VALLEY CSCD
CAUSE NO: 6-19-CV-0046-H
STILL PENDING

MARSHALL TODD WARD
Case 4:20-cv-01940 Document 1 Filed on 06/01/20 in TXSD Page 9 of 13

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF TEXAS
LUBBOCK, DIVISION
MARSHALL TODD WARD ET,AL.
PLAINTIFF.

VS SUMMONS

CIVIL ACTION NO

DONALD J. TRUMP
PRESEDENT OF THE UNITED STATES OF
AMERICA

LORIE DAVIS DIRECTOR TEXAS DEPT.
OF CRIMINAL JUSTICE

GOVERNOR ROY COOPER
NORTH CAROLINA DEPT OF SAFETY
DEPT OF CORRECTIONS

48 UNNAMED STATES OF THE UNITED STATES
TO INCLUDE THE DEPT OF JUSTICE
FEDERAL B.O.P.

DEFENDANTS

CO? 1? «> CO MW (Or «Or CPP ODP? 09 6? 6? CP? 69 6?

TO THE ABOVE NAMED DEFENDANTS:

YOU ARE HEREBY SUMMONED AND REQUIERED TO SERVE UPON PLAINTIFFS ,WHOSE
ADDRESS IS:

MARSHALL TODD WARD /.KINGDOM TOWERS HALFWAY HOUSE

1629 / 16th STREET LUBBOCK TEXAS 79401

AN ANSWER TO THE COMPLAINT WHICH IS HEREWITH SERVED UPON YOU,WITHIN 20
DAYS APTER SERVICE OF THIS SUMMONS UPON YOU,EXCLUSIVE OF THE DAY OF SERVICE OR
60 DAYS IF THE U.S. GOVERNMENT OR OFFICE / AGENT THEREOF IS A DEFENDANT. IF =:
YOU FAIL TO DO SO,JUDGMENT BY DEFAULT WILL BE TAKEN AGAINST YOU FOR THE
RELIEF DEMANDED IN THE COMPLAINT.

CLERK OF THE COURT

DATE:

 

 
Case 4:20-cv-01940 Document1 Filed on 06/01/20 in TXSD Page 10 of 13

LEGAL REPRESENTATION OF CLASS MEMBERS
TWO OF THE CLASS MEMBERS ARE MY SONS BOTH IN PRISON IN NORTH CAROLINA.
BY MY SIGNATURE I REPRESENT THEM IN THIS CIVIL ACTION
JEFFREY TODD WARD INMATE # 1112966 N.C.D.O.C.

JERRETT COLE WARD INMATE # 1592520 N.C.D.0.C.

Gye
fn

Case 4:20-cv-01940 Document1 Filed on*06/01/20 in TXSD Page 11 of 13
NOTICE, CHANGE OF ADDRESS

UNITED STATES DISTRICT CLERK OF COURT
LUBBOCK, TEXAS DIVISION

MAY 24th 2020

TO THE CLERK:

 

I AM MARSHALL T.WARD,LISTED AS PLAINTIFF IN WHAT I AM FILING THAT I BELIEVE TO
BE A CLASS ACTION SUIT.

I AM CURRENTLY HOUSED IN THE TEXAS DEPT.OF CRIM.JUSTICE.AT THE:
JESTER III MINIT 3 JESTER ROAD,;RICHMOND, TEXAS 77406

HOWEVER I SHOULD NOT BE HERE AT ALL...MY PAROLE RELEASE DATE WAS MAY 21st 2020
THE DAY BEFORE I TOOK A COVID TEST,AND BECAUSE I TOOK THIS TEST I WAS PREVENTED
FROM LEAVING PRISON.MY RIDE WAS WAITING OUTSIDE,AND I WAS WALKING OUT THE
DOOR.INSTEAD OF ALLOWING ME TO LEAVE.,THE PRISON STOPPED ME AND INSTEAD OF PUTT
ING ME SOME WHERE SAFE AFTER I TOOK THE TEST THEY PLACED ME RIGHT BACK INTO

AN INFECTED HOUSING UNIT.

I AM NOT SICK AS OF TODAY.

I HAVE PAID MY OWN HALFWAY HOUSE IT IS RIGHT THERE IN LUBBOCK.

THE REASON I AM TELLING YOU ALL OF THIS IS SO YOU WILL KNOW THAT MY ADDRESS «
WILL CHANGE SOON I THINK TO THE HALFWAY HOUSE IN LUBBOCK.

ANOTHER REASON IS SO THAT THE COURT WILL SEE THAT MY ACCOUNT IS CLOSED AND I ‘i
HAVE NO FUNDS TO MAKE COPIES NOR AFFORD POSTAGE FOR THIS FILING,

PLEASE ALLOW US TO PROCEED.

THIS CIVIL SUIT AND THIS LETTER ALONE SHOULD SHOW YOU THE INCOMPETENT ADMIN.
RUNNING THIS PRISON IS DELIBRATE IN Ik ENDENGERMENT OF THE LIVES OF US INMATES,

MY ADDRESS AT THE HALFWAY HOUSE WILL BE
1629 16th STREET T.UBBOCK TEXAS KINGDOM TOWERS HALFWAY HOUSE

IN TRE RELIEF SOUGHT YOU WILL ALSO FIND A EMERGENCY INJUNCTION ASKING
FOR THE COURT TO DEMAND MY RELEASE TO THE HALFWAY HOUSE.

MY LIFE IS IN DANGER.

THANK YOU

 

 

 

 

i RECEIVED -- |
a

CLEGK, US. DISTRICT COURT
NORTHERN DISTRICT OF

 

 

 

 

 
Case 4:20-cv-01940 Document 1 Filed on 06/01/20 in TXSD Page 12 of 13

CERTIFICATE OF SERVICE
THIS IS TO CERTIFY THAT A TRUE AND CORRECT COPY OF THIS CIVIL ACTION HAS

BEEN PREPAIRED TO THE BEST OF MY ABILITY AS A PR PLAINTIFF.
I DECLARE BY THIS BEING MY SIGNATURE THAT I WILL
CONTINUE TO REPRESENT THE MAJORITY IN THIS CLASS ACTION S .

THIS BEING PLACED IN THE JESTER III LEGAL MAIL SYSTEM ON MAY 24th 2020: -..
ADDRESSED TO THE UNITED STATES DISTRICT COURT OF TEXAS, LUBBOCK DIVISION,

I FURTHER CERTIFY THAT THE REASON THIS ACTION IS BEING FILED IN THIS LUBBOCK
TEXAS DIVISION IS DUE TO THIS BEING MY RESIDENT OF HOME ADDRESS.

AND FURTHER THAT IT SEEKS REMEDY FROM ALL FIFTY STATES TO INCLUDE OUR
NATIONS PRESEDENT DONALD J. TRUMP.

 
Case 4:20-cv-01940 Document 1 Filed on 06/01/20 in TXSD Page 13 of 13

MARSHALL TODD WARD
2205270 JESTER III UNIT
3 JESTER ROAD

RICHMOND, TEXAS 77406

     

FOREVER / USA

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF TEXAS

1205 TEXAS AVENUE, C-221
LUBBOCK TEXAS 79401- -4091

   

 

inFOREVER / USA

 

FOREVER / USA
